Citation Nr: 1714889	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-35 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum.

 2. Entitlement to service connection for a back disability, to include as secondary to gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1969.

The appeal derives from an April 2008 rating decision issued by the RO in New Orleans, Louisiana, which denied, in pertinent part, service connection for chronic fatigue syndrome and a back disability.

At the outset, it is important to note that this appeal was previously remanded by the Board in May 2015 to afford the Veteran an opportunity to have a hearing on these issues.  Pursuant to the remand directives, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for a videoconference hearing in October 2016.  He was notified in September 2016 of the videoconference hearing date, time and place.  The Veteran, however, failed to report for the scheduled videoconference hearing and there is no indication in the claims of a request to reschedule the videoconference hearing.  Accordingly, the case has been returned to the Board for further review.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, chronic fatigue syndrome and a back disability are secondary to the service-connected gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for chronic fatigue syndrome, as secondary to a service-connected gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2. The criteria for entitlement to service connection for a back disability, as secondary to a service-connected gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In order to establish entitlement to service connection for a claimed disability, the evidence must show that a disease or an injury resulting in current disability was incurred in active service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), the Veteran may show continuity of symptomatology since service when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

Moreover, to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a causation between the service-connected disability and the claimed disability.  Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998); Velez v. West, 11 Vet. App. 148 (1998); and Queen v. West, 13 Vet. App. 237 (1999).

Here, the Veteran specifically asserts that his disabilities are the result of his service-connected gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum (gastrointestinal or GI disability).  See Statement in Support of the Claim dated August 2007; Substantive Appeal VA Form 9 dated January 2009.  He claims that because of his GI disability, he is constantly tired and that stomach pain and medications have resulted in chronic back pain.

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for chronic fatigue syndrome and a back disability secondarily to his service-connected GI disability.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The relevant medical evidence of record includes a January 2002 VA medical treatment record showing L5-S1 disc degeneration, small central and left paracentral disc herniation causing effacement of thecal sac.  Also, in a private medical opinion dated October 2009, Dr. P.M. stated that the Veteran had chronic on-going severe back pain, which had not improved with various treatments, including the use of narcotics.  He also observed that the Veteran had a lot of GI problems with dyspepsia, recurrent gastritis, esophagitis and cholecystitis.  Dr. PM. noted that the Veteran had intermittent abdominal pain and discomfort with intermittent diarrhea and constipation.  In addition, he stated that the Veteran's diet was quite restricted, which had resulted in a poor energy level.  Dr. P.M. further indicated that the Veteran had chronic fatigue along with chronic back and GI problems.

Moreover, in a private medical opinion dated October 2009, A.H., the Veteran's private registered nurse (RN), stated that the Veteran had suffered with chronic back pain for over 20 years.  She observed that Veteran had a history of esophageal strictures and multiple GI concerns that had a significant impact over the past 10 years of his life.  A.H. noted that due to the Veteran's recurring esophageal strictures, he had several major dilation surgical procedures, which led to difficulty swallowing for years and caused his malnourished appearance.  She also explained that as a result of the Veteran's mostly vegetarian diet, he had muscle wasting due to the lack of protein in his diet for which dietary supplements of protein were unsuccessful.  A.H. stated that this resulted in increased reports of weakness and fatigue.  She further documented that the Veteran had a long history with NSAIDs and Vicoprofen for his pain management, which caused severe deterioration of his stomach lining.  A.H. commented that, in turn, the narcotic pain medications used to treat the Veteran's esophageal and stomach pain had worsened his back disability.  In addition, she stated that the Veteran's back pain had worsened since the dilation surgeries and increased pain management.  She observed that the Veteran's health had significantly deteriorated over the past 20 years with a marked increase in weakness and mobility in the past 5 years.

In addition, in a June 2010 VA examination regarding the Veteran's service-connected GI disability, the examiner stated that the Veteran had lack of stamina, weakness/fatigue and pain due to this disability.  She also noted the Veteran's reports that he became tired after eating meals and had to rest for about an hour due to pain.

Based on the medical evidence of record, the Veteran has been diagnosed with chronic fatigue and a back disability.  See Dr. P.M.'s and A.H., R.N. October 2009 private medical opinion letters.  In addition, this medical evidence of record shows that Veteran's chronic fatigue is a direct result of his service-connected GI disability because of his restricted diet, nausea and pain.  Further, A.H., RN, opined that the Veteran's back disability was aggravated by dilation surgeries and pain management for his service-connected GI disability.  Thus, the objective medical evidence of record substantiates the claims that the Veteran's disabilities are secondarily due to his service-connected GI disability.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that chronic fatigue syndrome and the back disability are due to, the result of or aggravated by the service-connected gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum, and secondary service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as secondary to gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum, is granted.

Entitlement to service connection for a back disability, to include as secondary to gastric ulcer, esophageal stricture, peptic esophagitis, and/or diverticulum, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


